COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  Rosa Serrano,                                  §               No. 08-15-00290-CV

                        Appellant,               §                 Appeal from the

  v.                                             §            County Court at Law No. 7

  Pellicano Business Park LLC,                   §             of El Paso County, Texas

                         Appellee.               §             (TC# 2012-DCV06341)

                                             §
                                           ORDER

       On December 8, 2016, we entered an order staying the above-styled and numbered appeal

pending the Fifth Circuit’s resolution of cause number 16-51335, styled Rosa Serrano v. El Paso

County Court #7, Honorable Virgil Mulanax, Pellicano Business Park, L.L.C., Pellicano Plaza

Warehouse Owner’s Association, Lone Star Title Company, Old Republic National Title Insurance

Company and Citi Bank, Texas. The Fifth Circuit dismissed cause number 16-51335 for want of

prosecution on January 25, 2017. We therefore reinstate this appeal.

       This appeal is from the trial court’s order granting a temporary injunction. On September

15, 2016, the trial court entered a final judgment in cause number 2012-DCV-06341. Appellant

has filed a notice of appeal from the final judgment and it has been assigned cause number

08-16-00291-CV. We give notice of our intent to dismiss this appeal as moot, unless any

party can show grounds for continuing this appeal within ten days from the date of this notice.



                                                1
Absent a response the appeal will be submitted to the Court for dismissal without further notice.

       IT IS SO ORDERED this 16th day of February, 2017.




                                             PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.




                                                2